Schedule 1.01 Existing Letters of Credit Letters of Credit Reference Number Account Party Beneficiary Name Maturity Date Outstanding Amount (USD) RRRI-529416 Audiovox Corporation SKYPINE TECHNOLOGY CO., LTD. June 7, 2010 RRRI-529417 Audiovox Corporation WAI HANG ELECTRONIC CO LTD April 20, 2010 T-696573 Audiovox Corporation EMPIRE HEALTH ASSURANCES INC August 9, 2010 T-802614 Audiovox Corporation LIBERTY MUTUAL INSURANCE CO. July 7, 2010 T-900103 Audiovox Corporation BANCO BILBAO VIZCAYA ARGENTARIA July 7, 2010
